Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 18, 2022

                                      No. 04-21-00207-CV

                                       Eduardo AQUINO,
                                           Appellant

                                                 v.

                                        Piedad AQUINO,
                                            Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI19584
                        The Honorable Monique Diaz, Judge Presiding

                                         ORDER
        Appellee’s brief was originally due October 1, 2021. After the court granted two
extensions, the brief was due December 1, 2021. Appellee then filed an unopposed motion for a
sixty-day extension because the parties were engaged in settlement discussions and scheduled for
a mediation on December 24, 2021. We granted the extension and ordered appellee to file a
status report of settlement negotiations on December 30, 2021, followed by her brief or a motion
that disposed of the appeal by January 31, 2022. We also advised the parties that further
extensions would be disfavored.

         On January 31, 2022, appellee did not file a brief or a motion that disposed of the appeal.
Instead, appellee filed an unopposed motion for a sixty-day extension of time to file her brief.
She explains that the parties have agreed on the material terms of the settlement agreement, but a
January 18, 2022 inspection report has necessitated additional work by the parties in finalizing
the settlement agreement.

       We grant the requested extension, and order appellee to file her brief or a motion that
disposes of the appeal in accordance with Texas Rule of Appellate Procedure 42.1 by April 1,
2022. We further order appellee to file a status report advising the court of the status of
settlement negotiations by March 1, 2022. Absent extraordinary circumstances, appellee is
advised that no further extensions of time will be granted.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court